Citation Nr: 0510262
Decision Date: 04/08/05	Archive Date: 06/28/05

Citation Nr: 0510262	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-14 651	)	DATE APR 08 2005

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 11, 1992, 
for the grant of service connection for schizophrenia.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




DECISION TO VACATE

The appellant had active military service from October 1965 
to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The appellant disagreed and this appeal ensued.  

By a November 2003 decision, the Board denied the appellant's 
claim of entitlement to an effective date earlier than May 
11, 1992, for the grant of service connection for 
schizophrenia.  The appellant sought review before the United 
States Court of Appeals for Veterans Claims (Court), which by 
an Order dated in August 2004 granted the parties' Joint 
Motion for Remand, vacated the Board's November 2003 
decision, and remanded the case for proceedings consistent 
with the Joint Motion.  On March 10, 2005, the Board again 
issued a decision in this case that denied entitlement to an 
effective date earlier than May 11, 1992, for the grant of 
service connection for schizophrenia.  

The Board, on its own motion, may vacate an appellate 
decision if an appellant has been denied due process.  See 38 
C.F.R. § 20.904 (2004).  On review of the record, it appears 
the Board did not provide the appellant with required 
information prior to its March 10, 2005, adjudication the 
claim.  That is, he should have been given a 90-day period 
following the Court's Order to submit additional evidence and 
argument to the Board.  To ensure the appellant is accorded 
full due process of law and a decision is reached taking into 
consideration all available evidence, the Board herein 
vacates its decision of March 10, 2005.  

Another final decision under this same Board docket number 
(02-14 651) will be issued addressing the claim on appeal, 
with consideration of the entire evidence of record.  




ORDER

The Board's decision of March 10, 2005, is vacated.  



	                        
____________________________________________
	MICHELLE KANE 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Citation Nr: 0506940	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-14 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 11, 1992, 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In November 2003, the Board denied entitlement to an 
effective date earlier than May 11, 1992, for the grant of 
service connection for schizophrenia.

The appellant appealed the denial of the claim to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court"). In August 2004, the Court issued an Order 
granting a joint motion that vacated the November 2003 
Board's denial of entitlement to an effective date earlier 
than May 11, 1992, for the grant of service connection for 
schizophrenia, and remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  The RO last denied the veteran's claim of entitlement to 
service connection for a psychiatric disorder in a May 1974 
rating decision; the veteran was notified of the decision in 
June 1974 but did not appeal.

3.  Thereafter, an application to reopen his claim of 
entitlement to service connection for a psychiatric disorder 
was not received until May 11, 1992; the RO subsequently 
granted reopening of the claim based on new and material 
evidence other than service department records.  

4.  Prior to May 11, 1992, there is no communication from the 
veteran or his representative that constitutes a formal claim 
or that may be construed as an informal claim for service 
connection for schizophrenia.   


CONCLUSION OF LAW

The criteria for an effective date earlier than May 11, 1992, 
for the award of service connection for schizophrenia have 
not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The veteran originally filed his claim to reopen for 
entitlement to service connection on May 11, 1992, which the 
RO denied.  The veteran timely appealed and the Board 
remanded the issue in April 1995.  In June 1999, the RO 
reopened the veteran's claim and granted service connection 
for schizophrenia.  The RO assigned a 100 percent rating 
effective May 11, 1992, the date it received the veteran's 
claim.  The veteran disagreed with May 11, 1992, as the 
effective date for service connection.


The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via a December 2002 letter.  
The Court held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  18 Vet. App. at 120-121. 

The Pelegrini II decision also, held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in March 2002, 
prior to the initial AOJ decision.  

In the March 2002 letter, the veteran was advised what 
information and evidence was needed to substantiate the 
claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claim and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case also notified 
the veteran of the information and evidence needed to 
substantiate the claim.  The SOC also contained VA's 
regulation implementing the VCAA (38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter provided to the 
veteran did not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  When considering the notification 
letter described above, the Board finds that he was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He did so respond in March 2002 that all evidence 
was in his file.

The veteran's attorney argues the March 2002 notice letter 
was inadequate because it did not tell the veteran how to 
substantiate a claim for clear and unmistakable error (CUE).  
First, the veteran has never raised such a claim.  Second, 
the VCAA is not applicable to claims of clear and 
unmistakable error.  See Parker v. Principi, 15 Vet. App. 407 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
claimant covering all content requirements is harmless error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  Regardless, the duty to obtain records only 
applies to records that are "relevant" to the claim.  
38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.")  
There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection when an effective date of the 
date of receipt of the claim has been assigned.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original claim "will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later."  38 C.F.R. § 3.400 (emphasis 
added).  Therefore, even if evidence did exist pre-dating the 
claim that showed service connection was warranted for a 
psychiatric disorder, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Because the issue 
in this case involves determining the proper effective date 
for the grant for service connection, the Board finds that an 
examination is not necessary to reach a decision. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.

II.  Analysis

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151 (2004).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim. Such an informal claim must identify the benefit 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2004). See Norris v. West, 12 Vet. App. 413, 
421 (1999), distinguishing between an original claim and a 
claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157 (2004).

The veteran essentially contends that he displayed the 
manifestations of schizophrenia prior to his discharge from 
service and has been suffering from the disorder since that 
time.  He maintains that the effective date for his award of 
entitlement to service connection for schizophrenia should be 
the date of receipt of his original claim of entitlement to 
service connection, which was within a year of his discharge 
from service.  

The Board has found no reason to doubt the credibility of the 
veteran's contentions and the evidence regarding the 
inception of his schizophrenia.  In fact, the record reflects 
that the veteran has been granted service connection for 
schizophrenia because the disorder originated during his 
military service.    

The pertinent and undisputed facts in this case are that the 
veteran filed an original claim for entitlement to service 
connection for a nervous disorder on April 1, 1968.  The RO 
denied his claim and notified the veteran of its decision in 
March 1969, which became final in March 1970.  The veteran 
filed another claim for a psychiatric disorder in March 1971.  
The RO confirmed its prior decision in November 1971, and 
notified him later that same month.  The veteran did not file 
a notice of disagreement with respect to the issue regarding 
a psychiatric disorder, and the November 1971 decision became 
final a year later.  [A notice of disagreement was filed in 
October 1972 only with respect to a hypertension claim.]

The RO issued another rating decision in May 1974 confirming 
the denial and issued the notification letter in June 1974.  
The veteran did not file a notice of disagreement with 
respect to the issue regarding a psychiatric disorder within 
a year of receiving the June 1974 notice letter, and that 
decision became final.  The RO received the veteran's claim 
to reopen on May 11, 1992.  

In a May 1999 decision, the RO granted service connection for 
schizophrenia and assigned a 100 percent rating effective 
from May 11, 1992, the date of the veteran's claim to reopen.  
The pertinent question is whether an informal claim for 
service connection for a psychiatric disorder was received by 
VA prior to that date.

The veteran did apply for pension in 1980, and he did list 
"nerves" as one of his disabilities.  VA records and an 
examination were obtained in connection with that claim 
showing complaints of nervousness and diagnosis of 
schizophrenia.  VA records will be accepted as an informal 
claim for benefits once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) and (b)(1).  In this case, a formal claim for 
compensation for a psychiatric disorder had not been allowed, 
and the veteran had not been granted service connection for 
this disorder.  See Crawford v. Brown, 5 Vet. App. 33 35-36 
(1993).  Since there had not been a prior allowance or 
disallowance of compensation for a psychiatric disorder 
(i.e., service connection awarded, but disorder rated as 
noncompensable), VA records could not be accepted as an 
informal claim under 38 C.F.R. § 3.157.  See also Servello, 3 
Vet. App. at 199 (38 C.F.R. § 3.157(b) provides that the date 
of an outpatient or hospital examination or admission to a VA 
or uniformed services hospital will be accepted as the date 
of receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to disabilities for 
which service connection has been granted) (emphasis added); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim); Kessel v. West, 13 Vet. 
App. 9, 23 (1999) (there has not been a prior allowance or 
disallowance of a claim for service connection for the 
claimed condition, and any examination reports could not be 
accepted as an informal claim).  

VA is not automatically required to treat every compensation 
claim as also being a pension claim and vise versa.  38 
C.F.R. § 3.151(a) (. . . a claim for pension may be 
considered a claim for compensation) (emphasis added).  
Rather, the Secretary has to exercise his discretion under 
the regulation in accordance with the contents of the 
application and the evidence in support of it.  See Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997); see also Willis v. 
Brown, 6 Vet. App. 433, 435 (1994) (the operative word 
"may," in the regulation, clearly indicates discretion).  
38 U.S.C.A. § 5101(a) mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Therefore, 
before the RO can adjudicate an original claim for benefits, 
the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  

The veteran's claim for pension benefits in 1980 evidenced no 
intent to apply for service connection for a psychiatric 
disorder.  There was nothing in the 1980 application that 
could be construed as "evidencing a belief in entitlement" 
to compensation for a psychiatric disorder.  38 C.F.R. § 
3.1(p).  Under the facts in this case, VA was not obligated 
to consider any of the veteran's claims for pension as a 
claim for compensation for a psychiatric disorder.  There is 
nothing in the claims that may be inferred to be 
communicating that he sought service connection for such a 
condition. 

It is also noteworthy that even if any earlier pension claim 
was construed to be a claim for service connection, this, by 
itself, would be insufficient to establish entitlement to an 
earlier effective date for compensation for schizophrenia.  
The controlling laws and regulations stipulate that when a 
claim of service connection is filed more than one year after 
the claimant's separation from service, the effective date of 
award of service connection based on such claim shall be the 
date of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Entitlement 
to service connection for a disability cannot arise prior to 
a showing that such disability is related to military 
service.  Here, even though the veteran had schizophrenia in 
1980, the first recorded medical opinion linking the 
condition to service was not received until many years later.  
Entitlement to service connection arose with that medical 
evidence, and there is no basis under the law for an earlier 
effective date for the grant of service connection, and 
compensation, for the disorder.  Under the law, the earliest 
possible effective date and the appropriate effective date in 
this case is the date of receipt of the reopened claim, which 
is May 11, 1992.    

Pursuant to the Court's Order, the Board has had a medical 
opinion from Dr. R.C.G., a private psychiatrist, which was 
dated "25 de septiembre de 2001", translated from Spanish 
into English.  The veteran filed this letter along with his 
claim for an earlier effective date in October 2001.  

According to the translated September 25, 2001, report, Dr. 
R.C.G. discussed the veteran's medical history.  In summary, 
the doctor opined that the veteran's current psychiatric 
disorder, diagnosed as chronic schizophrenic reaction and 
paranoid personality, was causally related to the veteran's 
military service.  As noted previously, this is undisputed, 
as the veteran is currently service-connected for this 
disorder and receiving a 100 percent disability rating.  

The issue in this case involves whether an effective date 
earlier than May 11, 1992, for the grant of service 
connection for schizophrenia is warranted.  Dr. R.C.G.'s 
letter is not relevant with respect to this issue.  The 
veteran's filing of this letter and his statement, which were 
received by the RO in October 2001, cannot be interpreted as 
an informal claim because these documents were filed with VA 
nearly ten years after the veteran filed his claim to reopen 
on May 11, 1992.  

VA has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file. Bell v. Derwinski, 2 Vet. App. 611 
(1992).  VA does not, however, have constructive knowledge of 
documents generated by private medical providers.

The effective date of an award of service connection based on 
a claim reopened on the basis of the receipt of new and 
material evidence after a final disallowance will be the 
later of the date of receipt of claim or the date entitlement 
arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Assuming 
Dr. R.C.G. had written this letter prior to May 11, 1992, VA 
did not receive it until the veteran submitted it in October 
2001, nearly ten years after the veteran filed his claim.  
Thus, this non-VA evidence is not relevant to the issue on 
appeal because it was received by VA after the assigned 
effective date of May 11, 1992.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the assertion that the disability existed 
before he filed the claim, other than the basis cited above.  
The fact that VA has granted service connection for the 
veteran's psychiatric disorder many years after the veteran's 
service is irrelevant.  The record does not include any 
communication from the appellant, veteran or a representative 
received between June 1974 (when the RO last denied the 
veteran's claim), and May 11, 1992, that may reasonably be 
construed as an indication he was seeking to reopen his claim 
for service connection for schizophrenia.    

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Thus, notwithstanding the 
veteran's assertions as to why an earlier effective date 
should be assigned, the fact remains that the veteran filed 
his claim to reopen for service connection on May 11, 1992.  
Hence, that is the effective date that must be assigned.  
Although the veteran may indeed have suffered from this 
disorder prior to that date, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of any claim which was previously and finally denied.  
See, e.g., Lalonde, 12 Vet. App. at 382 (holding that "the 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA.").  The veteran did not submit a claim to reopen at 
any time before he filed the claim on May 11, 1992, which was 
more than one year after his separation from active service.  
In light of this fact, the Board concludes that an earlier 
effective date is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection or a reopened claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) 
and (ii), and (r); see also Washington v. Gober, 10 Vet. App. 
391, 393 (1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application."); Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997) (holding that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application).


ORDER

Entitlement to an effective date earlier than May 11, 1992, 
for the award of service connection for schizophrenia is 
denied.


	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





